The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s amendments/remarks received January 12, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-3, 5-6, 9-31, 33-41, 44, 46, 49-51, 53-56, 61-72 are canceled.  Claim 73 is withdrawn.
Claims 1, 4, 7-8, 32, 42-43, 45, 47-48, 52, 57-60, 74-76, to metabolic disease, hyperglycemia, glucose, glycemia, genotype C, SEQ ID NO: 23, myristic acid, antihyperglycemic agent, metformin, are under consideration.

Priority:  This application is a 371 of PCT/CN2017/086558, filed May 31, 2017, which claims benefit of CN 201610370442.4, filed May 30, 2016.  A copy of the foreign priority document has been received in the instant application on November 29, 2018, and is not in the English language.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-8, 32, 42-43, 45, 47-48, 52, 57-60, 74-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a specific disease or disorder in a subject in need thereof, comprising administering to the subject in need thereof a therapeutically effective amount of a polypeptide comprising the amino acid sequence of SEQ ID NO: 23, does not reasonably provide enablement for a method of treating or preventing any disease in a subject in need thereof, comprising administering to the subject in need thereof a therapeutically effective amount of a polypeptide comprising an amino acid sequence derived from HBV, wherein the amino acid sequence is SEQ ID NO: 23.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 has been amended to recite a method of treating or preventing a disease by regulating a serum lipid level and/or a blood glucose level in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a polypeptide or a pharmaceutical composition comprising the polypeptide to produce a serum concentration of the administered polypeptide above a concentration threshold and/or at or below the concentration threshold.  Further limitations regarding the concentration threshold and the structural features of the polypeptide are recited in claim 1.
Claims 4, 7-8, 32, 42-43, 45, 47-48, 52, 57-60, 74-76 are dependent on claim 1 and recite among other limitations, the disease, properties of the polypeptide, and routes of administration.
However, as amended, claim 1 appears to be still drawn to the treatment or prevention of any disease by just regulating a serum lipid level and/or a blood glucose level.  Thus, the claims encompass an unreasonable number of conditions or disorders associated with any disease, which the skilled artisan would not know how to treat or prevent given the variety of potential causes in the sophisticated and dynamic in vivo environment with particular respect to the complex nature of different diseases.  The instant specification does not adequately describe a method of administering a polypeptide comprising an amino acid sequence derived from HBV, wherein the amino acid sequence is SEQ ID NO: 23, that when administered allow for bidirectional regulation of NTCP-mediated bile acid uptake, to any subject in need thereof, to treat or prevent any disease, further combined with any second agent, wherein said method has been shown or can reasonably be predicted to produce a beneficial result.  Newly presented claims 75-76 recite the subject suffers from or is at risk of developing diabetes.  However, there is no indication that administering a polypeptide comprising an amino acid sequence derived from HBV, wherein the amino acid sequence is SEQ ID NO: 23, at any therapeutic amount, by any route of administration, prevents diabetes in any subject.  Therefore, for the instant invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which effective amount(s) administered by which route of administration of said polypeptide, have biological activity and therapeutic activity for treating and/or preventing all types of diseases by just regulating a serum lipid level and/or a blood glucose level.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  
In this instance, the quantity of experimentation would be large since there are an unlimited number of conditions and/or symptoms associated with different diseases, where diseases range from any number of unrelated conditions, including diabetes to heart disease to Alzheimer’s disease, etc.  While claim 1 has been amended to recite that the polypeptide administered is a polypeptide comprising an amino acid sequence derived from HBV, wherein the amino acid sequence is SEQ ID NO: 23, determining at which therapeutic amount(s) the polypeptide should be administered at and by which route to any subject in need thereof, to obtain a serum concentration at or below a concentration threshold, whereby regulating a serum lipid level and/or a blood glucose level is able to treat or prevent any disease is very unpredictable in nature.  The relative level of skill in this art is very high.  The predictability as to which diseases are prevented in which subjects and at which therapeutic amounts will have which activity and/or therapeutic activity for treatment of which disease or prevention of which disease is zero.  
The instant specification fails to show actual reduction to practice of treating or preventing any disease and symptoms thereof, including prevention of diabetes, by administering a polypeptide comprising an amino acid sequence derived from HBV, wherein the amino acid sequence is SEQ ID NO: 23, that may or may not have suitable therapeutic effects to treat or prevent any disease, to any subject in need thereof, and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus, one skilled in the art could not make and use the claimed invention for treating or preventing a disease as claimed.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

Reply:  In view of Applicant’s amendments/remarks, the claims remain rejected under U.S.C. 112(a), scope of enablement, for the reasons noted above and herein.
As currently amended, claim 1 appears to be still drawn to the treatment or prevention of any disease by just regulating a serum lipid level and/or a blood glucose level.  Thus, the claims encompass an unreasonable number of conditions or disorders associated with any disease, which the skilled artisan would not know how to treat or prevent given the variety of potential causes in the sophisticated and dynamic in vivo environment with particular respect to the complex nature of different diseases.  
While claim 1 has been amended to recite that the polypeptide administered is a polypeptide comprising an amino acid sequence derived from HBV, wherein the amino acid sequence is SEQ ID NO: 23, determining at which therapeutic amount(s) the polypeptide should be administered at and by which route to any subject in need thereof, to obtain a serum concentration at or below a concentration threshold, whereby regulating a serum lipid level and/or a blood glucose level is able to treat or prevent any disease is very unpredictable in nature and not possible. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 recites the concentration threshold is 500 ng/ml.  The claim is indefinite because the claim is dependent on claims 52 and 1, which already recite that the concentration threshold is 93 nmol/L.  Further clarification and/or correction is requested.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 32, 42-43, 45, 47-48, 52, 57-60, 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over Urban I (WO 2017103190, cited as EP3189850 on IDS 06.10.20; previously cited) or Urban II (WO 2017102906, cited as EP3181146 on IDS 06.10.20; previously cited).
Urban I discloses preS-derived peptides of HBV for treating a liver disease (at least abstract).  Urban I discloses the liver disease or condition is related to sodium taurocholate cotransporter polypeptide (NTCP)-mediated transport of compounds into hepatocytes, including bile acids (at least p. 35).  Urban II discloses the liver disease is a liver metabolic disease (at least p. 35).  Urban II discloses methods of treating liver metabolic disease comprising administering a therapeutically effective amount of a preS-derived peptides of HBV (at least p. 40-41).  Urban II discloses the preS-derived peptides of HBV are selected from among others HBV-preS2-48 (SEQ ID NO: 21) (at least p. 17, 51-52 claim 5).  Urban I discloses the peptides of HBV bind NTCP (at least p. 15).  It is disclosed a therapeutically effective amount refers to the amount that is sufficient to inhibit NTCP receptor function; furthermore, said therapeutically effective amount depends on the respective application and desired outcome of inhibition, treatment or vaccination (p. 39).  Preferably, therapeutic effective amount is in the range of from about 0.01 mg to about 50 mg per patient and per day, preferably from about 1 mg to about 20 mg per patient per day, or is applied in a dose ranging from 100 nmol per kg to 2 μmol per kg per day (at least p. 39).  It is noted SEQ ID NO: 21 of Urban I has 100% sequence identity with instant SEQ ID NO: 23.
Urban II also discloses the same preS-derived peptides of HBV for treating a liver disease (at least abstract).  Urban II discloses the liver disease or condition is related to sodium taurocholate cotransporter polypeptide (NTCP)-mediated transport of compounds into hepatocytes, including bile acids (at least p. 26-27).  Urban II discloses the liver disease is a liver metabolic disease (at least p. 27).  Urban II discloses methods of treating liver metabolic disease comprising administering a therapeutically effective amount of a preS-derived peptides of HBV (at least p. 32-33).  Urban II discloses the preS-derived peptides of HBV are selected from among others HBV-preS2-48 (SEQ ID NO: 21) (at least p. 15, 45-46 claim 7).  Urban II also discloses the peptides of HBV bind NTCP (at least p. 12).  It is disclosed a therapeutically effective amount refers to the amount that is sufficient to inhibit NTCP receptor function; furthermore, said therapeutically effective amount depends on the respective application and desired outcome of inhibition, treatment or vaccination (p. 31).  Preferably, therapeutic effective amount is in the range of from about 0.01 mg to about 50 mg per patient and per day, preferably from about 1 mg to about 20 mg per patient per day, or is applied in a dose ranging from 100 nmol per kg to 2 μmol per kg per day (at least p. 32).  It is noted SEQ ID NO: 21 of Urban II has 100% sequence identity with instant SEQ ID NO: 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method of treating a disease by regulating a serum lipid level and/or a blood glucose level in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a polypeptide comprising an amino acid sequence derived from HBV, wherein the amino acid sequence is SEQ ID NO: 23, and wherein the administered polypeptide comprising SEQ ID NO: 2 produces a serum concentration above a threshold concentration to inhibit NTCP receptor function (or NTCP-mediated bile acid uptake) (instant claims 1, 7) because Urban I/II disclose therapeutically effective amounts of preS-derived peptides of HBV can be administered to treat liver metabolic disease in patients, where a therapeutically effective amount is an amount that is sufficient to inhibit NTCP receptor function.  One of ordinary skill would have a reasonable motivation to do so because Urban I/II discloses the preS-derived peptides of HBV are suitable for treatment of liver metabolic diseases.  One of ordinary skill would have a reasonable expectation of success that the preS-derived peptides of HBV of Urban I/II allow for bidirectional regulation of NTCP-mediated bile acid uptake in the subject (instant claim 1), including inhibiting NTCP-mediated bile acid uptake because Urban I/II disclose administering the same composition claimed and at therapeutically effective amounts sufficient to inhibit NTCP receptor function.  It is known that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01.  
Regarding the limitations of instant claim 1 where the therapeutically effective amount of the polypeptide produces a serum concentration above a concentration threshold to inhibit NTCP-mediated bile acid uptake, wherein the concentration threshold is 93 nmol/L, as noted above, Urban I/II disclose a therapeutically effective amount of the peptide of HBV refers to an amount that is sufficient to block or inhibit NTCP-mediated bile acid transport (Urban I p. 39; Urban II p. 31).  Furthermore, the therapeutically effective amount depends on the respective application and desired outcome (Urban I p. 39; Urban II p. 31).  Therapeutically effective amounts range from about 0.01 mg to about 50 mg per patient and per day, preferably from about 1 mg to about 20 mg per patient per day, or is applied in a dose ranging from 100 nmol per kg to 2 μmol per kg per day (Urban I p. 39; Urban II p. 32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the recited serum concentration threshold above 93 nmol/L to inhibit NTCP-mediated bile acid transport by routine experimentation by determining concentrations present in the patient’s body that result from the therapeutically effective amounts administered of the polypeptide that correspond or correlate with inhibiting NTCP-mediated bile acid transport.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Regarding instant claims 42-43, 45, Urban I discloses the preS-derived peptides of HBV are selected from among others HBV-preS2-48 of genotype C (SEQ ID NO: 21) (at least p. 17, 51-52 claim 5) and Urban II also discloses HBV-preS2-48 of genotype C (SEQ ID NO: 21) (at least p. 15, 45-46 claim 7).  As already noted, SEQ ID NO: 21 of Urban I/II has 100% sequence identity with instant SEQ ID NO: 23.
Regarding instant claims 47-48, Urban I discloses the peptides of HBV have an N-terminal myristoyl group (at least p. 50 claim 2) and Urban II also the peptides of HBV have an N-terminal myristoyl group (at least p. 44 claim 2).
Regarding instant claim 60, Urban I discloses the route of administration is selected from subcutaneous, intravenous, nasal, intramuscular (at least p. 42) and Urban II also discloses the route of administration is selected from subcutaneous, intravenous, nasal, intramuscular (at least p. 31).
Regarding instant claim 4, as noted above, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01.  Since Urban I/II disclose administering a therapeutically effective amount of a polypeptide that is structurally the same as the claimed polypeptide for treating the same patients recited, it would follow that the polypeptide (i.e. HBV-preS2-48 of genotype C) administered as suggested in Urban I/II comprises the properties or functionalities recited.
  Regarding instant claim 8, Urban I discloses the liver metabolic disease include among others hyperlipidemia and diabetes mellitus (at least p. 35-37) and Urban II also discloses the liver metabolic disease include among others hyperlipidemia and diabetes mellitus (at least p. 27-28).
Regarding instant claim 52, as noted above, Urban I/II discloses HBV-preS2-48 of genotype C (SEQ ID NO: 21), where SEQ ID NO: 21 has 100% sequence identity with instant SEQ ID NO: 23.  Urban II discloses a myristoyl group at the N-terminal and an amide group at the C-terminal of the HBV peptide (at least p. 38).
Regarding instant claim 57, Urban I discloses the peptide of HBV is further combined with a second drug (at least p. 56 claim 9) and Urban II also discloses the peptide of HBV is further combined with a second drug ( at least p. 48 claim 8).
Regarding instant claims 32, 75-76, as noted above, Urban I/II disclose the liver metabolic disease include among others hyperlipidemia and diabetes mellitus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective amount of HBV-preS2-48 of genotype C to a subject suffering from hyperglycemia because Urban I/II disclose administering HBV-preS2-48 of genotype C to treat metabolic diseases including disorders having high blood glucose or sugar.
Regarding instant claim 74, where the concentration threshold is 500 ng/mL, as noted above, Urban I/II disclose a therapeutically effective amount of the peptide of HBV refers to an amount that is sufficient to block or inhibit NTCP-mediated bile acid transport (Urban I p. 39; Urban II p. 31).  Furthermore, the therapeutically effective amount depends on the respective application and desired outcome (Urban I p. 39; Urban II p. 31).  Therapeutically effective amounts range from about 0.01 mg to about 50 mg per patient and per day, preferably from about 1 mg to about 20 mg per patient per day, or is applied in a dose ranging from 100 nmol per kg to 2 μmol per kg per day (Urban I p. 39; Urban II p. 32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the recited serum concentration threshold above 500 ng/mL to inhibit NTCP-mediated bile acid transport by routine experimentation by determining concentrations present in the patient’s body that result from the therapeutically effective amounts administered of the polypeptide that correspond or correlate with inhibiting NTCP-mediated bile acid transport.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  The claims remain unpatentable under 35 U.S.C. 103 over Urban I/II for the reasons noted above and herein.
Applicant asserts that in this rejection, the Office failed to show inherency because it mistakenly assumed that chemical structure is the only determinant in a composition's biological activity and its role in a biological reaction, overlooking other important factors that would influence a composition's activity, such as temperature, pH, coexistence of other agents, and more importantly as disclosed in the present application, the composition's concentration.  The present application discloses that the same HBV-derived peptide can act differently under different concentrations.  Therefore, a reference that merely discloses identical chemical structure is not sufficient to prove obviousness of the claimed invention.  Specifically, it is also not obvious to arrive at the concentration threshold of 93 nmol/L recited in, for example, the currently-amended claim 1.  The Office relied on some preferable therapeutically effective dosage amounts disclosed in Urban I/Il, and alleged that it would be obvious for a skilled artisan to arrive at the recited serum concentration by routine experimentation.  Office Action, page 21.  Applicant respectfully disagrees. 
Applicant’s remarks are not persuasive.  As noted above, Urban I/II disclose administering the same composition claimed and at therapeutically effective amounts sufficient to inhibit NTCP receptor function. 
Urban I discloses the preS-derived peptides of HBV are selected from among others HBV-preS2-48 of genotype C (SEQ ID NO: 21) (at least p. 17, 51-52 claim 5) and Urban II also discloses HBV-preS2-48 of genotype C (SEQ ID NO: 21) (at least p. 15, 45-46 claim 7).  As already noted, SEQ ID NO: 21 of Urban I/II has 100% sequence identity with instant SEQ ID NO: 23.
It is expressly disclosed in Urban I/II that a therapeutically effective amount of the peptide of HBV refers to an amount that is sufficient to block or inhibit  NTCP receptor function (or NTCP-mediated bile acid transport) (Urban I p. 39; Urban II p. 31).  Furthermore, the therapeutically effective amount depends on the respective application and desired outcome (Urban I p. 39; Urban II p. 31).  Therapeutically effective amounts range from about 0.01 mg to about 50 mg per patient and per day, preferably from about 1 mg to about 20 mg per patient per day, or is applied in a dose ranging from 100 nmol per kg to 2 μmol per kg per day (Urban I p. 39; Urban II p. 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the recited serum concentration threshold above 93 nmol/L to inhibit NTCP-mediated bile acid transport by routine experimentation by determining concentrations present in the patient’s body that result from the therapeutically effective amounts administered of the polypeptide that correspond or correlate with inhibiting NTCP-mediated bile acid transport.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
In this instance, administering a therapeutically effective amount of SEQ ID NO: 21 of Urban I/II, in the range from about 0.01 mg to about 50 mg per patient and per day, preferably from about 1 mg to about 20 mg per patient per day, as suggested in Urban I/II would reasonably include therapeutic effective amounts as claimed that result in serum concentrations of SEQ ID NO: 21 (or instant SEQ ID NO: 23) sufficient to block or inhibit NTCP-mediated bile acid transport, including a serum concentration above a concentration threshold to inhibit NTCP-mediated bile acid uptake, wherein the concentration threshold is 93 nmol/L.  It would have been obvious to arrive at the recited concentration threshold because it would have been obvious to monitor the level, stability and/or metabolism of an administered therapeutic agent in a patient.
Regarding Applicant’s remarks on the reasonable expectation of success in bidirectionally regulating NTCP-mediated bile acid uptake with the HBV-derived peptide, the remarks are not persuasive.  Since Urban I/II disclose administering a therapeutically effective amount of a polypeptide that is structurally the same as the claimed polypeptide for treating the same patients recited, it would follow that the polypeptide (i.e. HBV-preS2-48 of genotype C) administered as suggested in Urban I/II is capable of bidirectionally regulating NTCP-mediated transport of bile acids into hepatocytes.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01.  In this instance, Urban I/II already suggest amounts that block or inhibit  NTCP receptor function (or NTCP-mediated bile acid transport).  Therefore, it would be obvious to one of ordinary skill that amounts that do not block or inhibit NTCP receptor function would enhance NTCP receptor function (or bile acid uptake).
For at least these reasons, the 103 rejection is maintained.

Claims 1, 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Urban I/II in view of Zheng et al. (2015 Front Med 9(2):  173-186; previously cited).  The teachings of Urban I/II are noted above.  As noted above, Urban I/II disclose administering therapeutically effective amounts of peptides of HBV to treat patients suffering from a liver metabolic disease, where the liver metabolic disease include diabetes mellitus.  As noted above, it is further disclosed that the peptide of HBV is further combined with a second drug.
Zheng et al. disclose metformin is used as a first-line therapy for type two diabetes and has numerous effects on human metabolism including improvements lipid profiles and fat redistribution (p. 173).  Metformin generates beneficial effects on hyperglycemia and corrects dyslipidemia (p. 173).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to administer metformin with the peptide of HBV to a patient in need thereof in a method of treating a liver metabolic disease, where the disorder is hyperglycemia (instant claims 57-59).  The motivation to do so is given by the prior art, which disclose metformin has beneficial effects on human metabolism including correcting hyperglycemia and dyslipidemia and it was disclosed that the HBV peptides can be combined with a second drug to treat metabolic disorders.

Reply:  Applicants’ amendments/remarks have been considered.  The reasons for maintaining Urban I/II are the same as noted above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656